Citation Nr: 0844310	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-26 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for residuals of left knee surgery.  

2.  Entitlement to service connection for lung cancer, 
claimed as due to asbestos exposure.  

3.  Entitlement to service connection for lung cancer, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and observers

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from June 
1965 to June 1968, and from May 1973 to May 1975.  His DD-214 
reflects that he received the Vietnam Service Medal.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and May 2007 rating 
decisions of the Muskogee, Oklahoma, Department of Veterans 
Affairs (VA) Regional Office (RO).

In November 2008, the veteran testified during a Board 
hearing before the undersigned in Muskogee, Oklahoma; a 
transcript of that hearing is of record.

With respect to the veteran's claim of service connection for 
lung cancer, which the veteran has also claimed as due to 
herbicide exposure, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
reversing a Board decision which denied service connection 
for disabilities claimed as a result of exposure to 
herbicides.  VA disagreed with Haas and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.

Recently, the Federal Circuit reversed the Court's decision 
in Haas and found that VA's requirement that a claimant have 
been present within the land borders of Vietnam to obtain the 
benefit of the presumption of herbicide exposure was a 
permissible interpretation of the governing statute and its 
implementing regulation.  Haas v. Peake, No. 2007-7037 (Fed. 
Cir. May 8, 2008).  VA's Office of General Counsel advised 
the Board that, because the Court concluded in Ribaudo v. 
Nicholson, 21 Vet. App. 137, 146-47 (2007), all claims at VA 
subject to the original Haas stay will remain stayed until a 
mandate issues in the Federal Circuit's decision in Haas, 
such claims should not be adjudicated until a mandate issues 
at the Federal Circuit.  Given the foregoing, the claim for 
service connection for lung cancer as due to herbicide 
exposure is stayed.

The reopened issue of service connection for residuals of 
left knee surgery is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of left knee surgery was 
denied in an April 2005 decision; the veteran was notified of 
the decision, but did not perfect an appeal.

2.  Evidence received since the April 2005 decision includes 
some evidence which is not cumulative or redundant, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a left knee disability, and raises 
a reasonable possibility of substantiating the claim.

3.  The veteran's lung cancer did not have its onset during 
service or within one year of service, and competent medical 
evidence has not etiologically linked the lung cancer to 
service, including to exposure to asbestos.




CONCLUSIONS OF LAW

1.  The April 2005 RO decision that denied service connection 
for residuals of left knee surgery became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for residuals of left knee 
surgery.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).

3.  Lung cancer was not incurred in or aggravated by service, 
including asbestos exposure.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims. In November 2008, the RO also notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board is aware that the requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding new and material 
evidence claims have not been met.  However, any notice 
deficiency under Kent is considered harmless given the 
favorable action or reopening the veteran's new and material 
evidence claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for service connection for 
lung cancer in accordance with 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2008).  All 
identified and available treatment records have been secured.  
The veteran has been medically evaluated in conjunction with 
his claims.  Thus, the duties to notify and assist have been 
met.  

The Board acknowledges that the claims file does not contain 
any service treatment records for the veteran's first period 
of service; however, such records, if they do exist (the 
service department has indicated that all service treatment 
records were sent), are not pertinent to deciding the claim 
for service connection for lung cancer due to asbestos or 
herbicide exposure.  That is, the veteran does not contend 
treatment for any lung disability in service, just exposure 
to asbestos and Agent Orange - something that would not be 
shown in the service treatment records.  Therefore, the Board 
finds that a remand for further development for additional 
service treatment records, which in fact may not exist, is 
not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).

Reopening Service Connection for Residuals of Left Knee 
Surgery

In a rating decision dated in April 2005, the RO denied 
service connection for residuals of left knee surgery, 
finding that the service treatment records did not show any 
complaint or treatment for a left knee condition or surgery 
for the left knee.  Notice of the April 2005 rating decision 
was sent on April 25, 2005.  The veteran filed a notice of 
disagreement and a statement of the case was issued in 
September 2005; however, he did not perfect his appeal by 
filing a timely substantive appeal.  For this reason, the 
April 2005 rating decision denying service connection for 
residuals of left knee surgery became a final decision.  38 
U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160, 20.302, 20.1103.

If a claim for service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  
See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In addition, all 
of the evidence received since the last final disallowance 
shall be considered in making the determination.  See Evans 
v. Brown, 9 Vet. App. 273, 283 (1996).

The evidence that was considered at the time of the April 
2005 RO decision consisted mainly of the veteran's claim for 
service connection (VA Form 21-526) received in February 2005 
and service treatment records.  (A March 2005 VA examination 
pertained to unrelated disabilities.)  The bases of the April 
2005 RO denial were that the service treatment records did 
not show any complaint or treatment for a left knee condition 
or surgery of the left knee, and that there was no current 
evidence of a left knee disability.  

The evidence received since the April 2005 RO decision 
includes VA treatment records showing diagnoses of torn 
medial meniscus and degenerative joint disease of the left 
knee.  In addition, the record includes statements and 
personal testimony from the veteran indicating that he 
underwent left knee surgery at Bremerton Naval Hospital in 
"late 1967 or early 1968."  A December 2007 VA treatment 
record noted that the veteran has had problems with his left 
knee "[e]ver since he had surgery while in the service back 
in around 1968."  

In combination, the Board finds this evidence both new and 
material.  That is, the medical evidence showing current 
disability is something that was not of record in April 2005 
and which relates to an unestablished fact necessary to 
substantiate the claim.  In addition, the veteran's 
contention, along with the VA treatment record, that he had 
left knee surgery in service in 1968, is something that was 
not known in April 2005.  

In this regard, the Board notes that on his original claim 
(VA Form 21-526) in February 2005, the veteran did not 
provide a date for the claimed in-service surgery.  Given 
that there is some question as to whether service treatment 
records for the veteran's first period of service from June 
1965 to June 1968 are missing (service treatment records 
associated with the claims file do not contain any from this 
period, not even an entrance or separation examination), the 
Board will find that, for the limited purpose of determining 
whether new and material evidence has been received, the 
veteran's presumed credible testimony establishes the 
required evidence of in-service injury (with surgery) for 
purposes of reopening this claim.  

For these reasons, the Board finds that the above-cited 
evidence is not cumulative or redundant, relates to 
unestablished facts of in-service left knee injury or disease 
and current left knee disability that are necessary to 
substantiate his claim, and raises a reasonable possibility 
of substantiating the claim.  Such new evidence as has been 
received in this veteran's case since April 2005 is 
sufficient to reopen a claim because it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board concludes that evidence received since the April 
2005 RO decision is new and material; thus, the claim for 
service connection for residuals of left knee surgery is 
reopened.  This does not mean that service connection is 
granted.  Rather, additional development of evidence will be 
undertaken (see the below remand) before the issue of service 
connection for residuals of left knee surgery is addressed on 
a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).



Service Connection for Lung Cancer as due to Asbestos 
Exposure

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The first question that must be addressed, therefore, is 
whether incurrence of lung cancer is factually shown during 
service.  The Board concludes it was not.  The service 
treatment records are absent complaints, findings or 
diagnoses of any type of cancer during service.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1112 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Cancer can be 
service connected on such a basis if manifested within a year 
of service; however, in this veteran's case, VA treatment 
records indicate that the veteran's lung cancer was detected 
in 2004, more than 29 years after his discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between 1975 and 
2004, service connection is not warranted under 38 C.F.R. § 
3.303(b).

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
veteran clearly has lung cancer; therefore, the remaining 
question is whether there is competent medical evidence of a 
relationship between lung cancer and any in-service injury or 
disease during the veteran's military service.

In this case, no medical professional has related lung cancer 
to the veteran's military service.  In addition, the medical 
evidence does not show treatment or diagnosis of these 
problems until many years after service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

The veteran contends that his lung cancer is the result of 
asbestos exposure in service.  As a preliminary matter, the 
Board notes that there is no specific statutory or regulatory 
guidance with regard to claims of service connection for 
asbestos-related diseases; however, VA has issued guidelines 
for considering asbestos compensation claims.  See VA 
Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze claims of service 
connection for asbestos-related disabilities under the 
administrative protocols established by these guidelines.  
See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

M21-1MR, part IV.ii.2.C.9 provides that inhalation of 
asbestos fibers can produce fibrosis and tumors, including 
cancer of the lung.  See M21-1MR, part IV.ii.2.C.9.b.  In 
Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 of VBA Manual M21-1, 
Part VI (the predecessor to the current M21-1MR asbestos 
guidelines), did not create a presumption of exposure to 
asbestos.  Rather, medical nexus evidence is required in 
claims for asbestos-related disease related to alleged 
asbestos exposure in service.  VAOPGCPREC 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.

In this case, VA has conceded that, given the veteran's 
military occupational specialty as a gunner's mate aboard a 
naval ship, he had at least minimal exposure to asbestos 
during service.  See the January 2006 rating decision.  
Therefore, the Board finds that the record is sufficient to 
establish that the veteran was exposed to asbestos during 
service.

On the question of current disability, the Board also notes 
that the veteran has been diagnosed as having lung cancer, a 
disability which is consistent with exposure to asbestos.  
See M21-1MR, part IV.ii.2.C.9.b.

In light of these facts, the Board has carefully reviewed the 
record, with particular attention to the medical opinions 
regarding the etiology of the veteran's lung cancer.  
VAOPGCPREC 04-00.  Upon review, the Board notes that 
conflicting medical opinions are of record.  The record 
contains a favorable March 2006 opinion of 
Dr. M.C., who opines "within a reasonable degree of 
certainty" that the veteran's lung cancer is the result of 
his occupational asbestos exposure in service.  The record 
also contains an unfavorable May 2006 opinion of a VA 
physician, who reached the opposite conclusion, and further 
opined that the veteran's lung cancer was more likely related 
to his smoking history.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  In evaluating the probative 
value of competent medical evidence, the Court has stated, in 
pertinent part the Board should analyze the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

After reviewing the aforementioned medical opinions, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran's lung cancer is related to 
asbestos exposure in service.  The Board notes that there is 
no indication that Dr. M.C. had the benefit of review of the 
veteran's medical record in formulating his opinion.  While 
it has been conceded that the veteran was exposed to asbestos 
in service, Dr. M.C.'s failure to discuss or even mention 
another clearly documented risk factor, the veteran's long 
history of smoking ("I smoked from the age of 16 until the 
age of 42 a total of 26 yrs."  See statement from veteran, 
received in February 2005) and its possible impact on the 
development of lung cancer greatly reduces the probative 
value of his opinion.  In Elkins v. Brown, 5 Vet. App. 474, 
478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician had 
reviewed the claimant's service treatment records or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis.  
See also Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without 
a review of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran).  For this reason, Dr. M.C.'s opinion is of 
little probative value.

In contrast, in May 2006, the VA physician reviewed the 
claims file, including 
Dr. M.C.'s opinion, and determined the veteran's lung cancer 
to be unrelated to asbestos exposure in service.  In the 
report of his evaluation of the veteran, this VA examiner 
took note of the veteran's history of smoking, noting that he 
was a chronic smoker (two packs a day for 25 years) until he 
quit in 1990.  In support of his opinion that the veteran's 
lung cancer was unrelated to asbestos exposure in service, 
the May 2006 VA examiner noted that there was no evidence of 
asbestosis on CT scan of the chest.  The Board finds this 
opinion to be more persuasive, providing strong evidence 
against this claim.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for lung cancer as secondary to asbestos exposure.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, the Board must deny the 
appeal for service connection for lung cancer, as due to 
asbestos exposure.


ORDER

New and material evidence having been received, service 
connection for residuals of left knee surgery is reopened; to 
this extent only, the benefit sought on appeal is granted.

Service connection for lung cancer, as due to asbestos 
exposure, is denied. 


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

Given the record showing current left knee disability, along 
with absence of service treatment records for the veteran's 
first period of service, when he allegedly injured his left 
knee and had surgery, the Board finds that a VA examination 
should be conducted to determine the etiology of the 
veteran's left knee disability.  

Accordingly, the issue of service connection for residuals of 
left knee surgery is REMANDED for the following action:

1.  The RO/AMC should schedule the 
veteran for a VA orthopedic examination 
in order to ascertain the nature and 
etiology of any current left knee 
disability.  All indicated tests and 
studies should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that any currently 
diagnosed left knee disability 
initially manifested in service, 
manifested within one year from 
separation of service, or is or 
otherwise related to service.  A 
rationale for any opinion expressed 
should be provided.  

2.  The RO/AMC will then readjudicate 
on the merits the veteran's reopened 
claim for service connection for 
residuals of left knee surgery.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a Supplemental Statement of the Case, 
containing notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  The veteran is advised of the importance of 
appearing and participating in a VA orthopedic examination, 
and that the failure to do so may result in denial of the 
claim.  See 
38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


